DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent JP 3358464 in view of Medow et al. (US-8,678,776).
 	Japanese patent JP 3358464 (see English translation included with this response) shows a suction apparatus comprising a plurality of suction units (9a, 9b, 9c) configured to hold and transfer merchandise (see Figs. 1 and 4) wherein the internal pressure of each suction unit can be measured by a pressure sensor such that a suction abnormality determination unit is configured to determine if a number of consecutive pickup errors (i.e. abnormalities) by any of the individual suction units occurs a predetermined number of times (see page 4, lines 30-36 of the English translation).  This pressure sensing and abnormality determination occur while the apparatus continues to operate without stopping the flow of vacuum pressure.  The Japanese (‘464) patent does not disclose a notification unit for displaying when an abnormality of determined.
 	However, the patent to Medow et al. discloses a suction gripping apparatus comprising a negative pressure detection unit (24) that is configured to detect suction abnormalities (leakages) over a period of consecutive time intervals and then notify an operator of the detected abnormality through an optical signal on a display (55).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a display for notifying the detected abnormality status of the Japanese (‘464) patent, as taught by Medow et al., in order to keep an operator continuously informed of the operating condition of the resulting suction apparatus.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent JP 3358464 in view of Medow et al. as applied to claims 1, 5, and 6 above, and further in view of Japanese patent JP 2003133791.
 	The Japanese patent JP 3358434 does not specifically disclose a blocking determination unit as is called for in claim 3 of the instant application.
	However, Japanese patent JP 2003133791 shows a suction gripping apparatus that includes a blocking determination unit  that is configured to determine the presence of foreign matter clogging a filter (18) during a non-suction state of the apparatus (see page 4, lines 1-22 of the English translation of the JP-2003133791 specification).
 	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a blocking determination unit on the modified Japanese (‘464) apparatus, as taught by Japanese patent JP 2003133791, so that the operating condition of the resulting apparatus could be monitored prior to attempting a gripping procedure.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 3, 5, and 6 have been considered but are moot because the new ground of rejection relies on the newly cited Japanese patent JP 3358464 which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to fairly teach or suggest a control unit that stops the operation of a suction apparatus having a plurality of suction units when a predetermined number of suction units are determined to be abnormal in their operation as set forth in claim 2 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/1/2022